(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                         VERMONT v. BRILLON

       CERTIORARI TO THE SUPREME COURT OF VERMONT

     No. 08–88. Argued January 13, 2009—Decided March 9, 2009
In July 2001, respondent Brillon was arrested on felony domestic as
  sault and habitual offender charges. Nearly three years later, in
  June 2004, he was tried by jury, found guilty as charged, and sen
  tenced to 12 to 20 years in prison. During the time between his ar
  rest and his trial, at least six different attorneys were appointed to
  represent him. Brillon “fired” his first attorney, who served from
  July 2001 to February 2002. His third lawyer, who served from
  March 2002 until June 2002, was allowed to withdraw when he re
  ported that Brillon had threatened his life. His fourth lawyer served
  from June 2002 until November 2002, when the trial court released
  him from the case. His fifth lawyer, assigned two months later,
  withdrew in April 2003. Four months thereafter, his sixth lawyer
  was assigned, and she took the case to trial in June 2004.
     The trial court denied Brillon’s motion to dismiss for want of a
  speedy trial. The Vermont Supreme Court, however, reversed, hold
  ing that Brillon’s conviction must be vacated, and the charges against
  him dismissed, because the State did not accord him the speedy trial
  required by the Sixth Amendment. Citing the balancing test this
  Court stated in Barker v. Wingo, 407 U. S. 514, the Vermont Su
  preme Court concluded that all four factors described in Barker—
  “[l]ength of delay, the reason for the delay, the defendant’s assertion
  of his right, and prejudice to the defendant,” id., at 530—weighed
  against the State. Weighing heavily in Brillon’s favor, the Vermont
  court said, the three-year delay in bringing him to trial was “ex
  treme.” In assessing the reasons for that delay, the court separately
  considered the period of each counsel’s representation. It acknowl
  edged that the first year, when Brillon was represented by his first
  and third lawyers, should not count against the State. But the court
  counted much of the remaining two years against the State. Delays
2                        VERMONT v. BRILLON

                                 Syllabus

    in that period, the court determined, were caused, for the most part,
    by the failure or unwillingness of several of the assigned counsel,
    over an inordinate period of time, to move the case forward. As for
    the third and fourth Barker v. Wingo factors, the court found that
    Brillon repeatedly and adamantly demanded a trial and that his
    lengthy pretrial incarceration was prejudicial.
Held: The Vermont Supreme Court erred in ranking assigned counsel
 essentially as state actors in the criminal justice system. Assigned
 counsel, just as retained counsel, act on behalf of their clients, and
 delays sought by counsel are ordinarily attributable to the defen
 dants they represent. Pp. 6–11.
    (a) Primarily at issue here is the reason for the delay in Brillon’s
 trial. In applying Barker, the Court has asked “whether the govern
 ment or the criminal defendant is more to blame for th[e] delay.”
 Doggett v. United States, 505 U. S. 647, 651. Delay “to hamper the
 defense” weighs heavily against the prosecution, Barker, 407 U. S., at
 531, while delay caused by the defense weighs against the defendant,
 id., at 529. Because “the attorney is the [defendant’s] agent when
 acting, or failing to act, in furtherance of the litigation,” delay caused
 by the defendant’s counsel is charged against the defendant. Cole
 man v. Thompson, 501 U. S. 722, 753. The same principle applies
 whether counsel is privately retained or publicly assigned, for
 “ ‘[o]nce a lawyer has undertaken the representation of an accused,
 the duties and obligations are the same whether the lawyer is pri
 vately retained, appointed, or serving in a legal aid or defender pro
 gram.’ ” Polk County v. Dodson, 454 U. S. 312, 318. Unlike a prose
 cutor or the court, assigned counsel ordinarily is not considered a
 state actor. Pp. 6–8.
    (b) Although the balance arrived at in close cases ordinarily would
 not prompt this Court’s review, the Vermont Supreme Court made a
 fundamental error in its application of Barker that calls for this
 Court’s correction. The court erred in attributing to the State delays
 caused by the failure of several assigned counsel to move Brillon’s
 case forward and in failing adequately to take into account the role of
 Brillon’s disruptive behavior in the overall balance. Pp. 8–11.
       (1) An assigned counsel’s failure to move the case forward does
 not warrant attribution of delay to the State. Most of the delay the
 Vermont court attributed to the State must therefore be attributed to
 Brillon as delays caused by his counsel, each of whom requested time
 extensions. Their inability or unwillingness to move the case forward
 may not be attributed to the State simply because they are assigned
 counsel. A contrary conclusion could encourage appointed counsel to
 delay proceedings by seeking unreasonable continuances, hoping
 thereby to obtain a dismissal of the indictment on speedy-trial
                     Cite as: 556 U. S. ____ (2009)                    3

                                Syllabus

  grounds. Trial courts might well respond by viewing continuance re
  quests made by appointed counsel with skepticism, concerned that
  even an apparently genuine need for more time is in reality a delay
  tactic. Yet the same considerations would not attend a privately re
  tained counsel’s requests for time extensions. There is no justifica
  tion for treating defendants’ speedy-trial claims differently based on
  whether their counsel is privately retained or publicly assigned.
  Pp. 9–10.
        (2) The Vermont Supreme Court further erred by treating the
  period of each counsel’s representation discretely. The court failed
  appropriately to take into account Brillon’s role during the first year
  of delay. Brillon sought to dismiss his first attorney on the eve of
  trial. His strident, aggressive behavior with regard to his third at
  torney further impeded prompt trial and likely made it more difficult
  for the Defender General’s office to find replacement counsel. Absent
  Brillon’s efforts to force the withdrawal of his first and third attor
  neys, no speedy-trial issue would have arisen. Pp. 10–11.
     (c) The general rule attributing to the defendant delay caused by
  assigned counsel is not absolute. Delay resulting from a systemic
  breakdown in the public defender system could be charged to the
  State. Cf. Polk County, 454 U. S., at 324–325. But the Vermont Su
  preme Court made no determination, and nothing in the record sug
  gests, that institutional problems caused any part of the delay in
  Brillon’s case. P. 11.
955 A. 2d 1108, reversed and remanded.

  GINSBURG, J,. delivered the opinion of the Court, in which ROBERTS,
C. J., and SCALIA, KENNEDY, SOUTER, THOMAS, and ALITO, JJ., joined.
BREYER, J., filed a dissenting opinion, in which STEVENS, J., joined.
                        Cite as: 556 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash­
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                    No. 08–88
                                   _________________


   VERMONT, PETITIONER v. MICHAEL BRILLON
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                      VERMONT

                                 [March 9, 2009] 


   JUSTICE GINSBURG delivered the opinion of the Court.
   This case concerns the Sixth Amendment guarantee
that “[i]n all criminal prosecutions, the accused shall enjoy
the right to a speedy . . . trial.” Michael Brillon, defendant
below, respondent here, was arrested in July 2001 on
felony domestic assault and habitual offender charges.
Nearly three years later, in June 2004, he was tried by
jury, found guilty as charged, and sentenced to 12 to 20
years in prison. The Vermont Supreme Court vacated
Brillon’s conviction and held that the charges against him
must be dismissed because he had been denied his right to
a speedy trial.
   During the time between Brillon’s arrest and his trial,
at least six different attorneys were appointed to represent
him. Brillon “fired” the first, who served from July 2001
to February 2002. His third lawyer, who served from
March 2002 until June 2002, was allowed to withdraw
when he reported that Brillon had threatened his life. The
Vermont Supreme Court charged against Brillon the
delays associated with those periods, but charged against
the State periods in which assigned counsel failed “to
move the case forward.” 955 A. 2d 1108, 1121, 1122
2                     VERMONT v. BRILLON

                        Opinion of the Court

(2008).
  We hold that the Vermont Supreme Court erred in
ranking assigned counsel essentially as state actors in the
criminal justice system. Assigned counsel, just as retained
counsel, act on behalf of their clients, and delays sought by
counsel are ordinarily attributable to the defendants they
represent. For a total of some six months of the time that
elapsed between Brillon’s arrest and his trial, Brillon
lacked an attorney. The State may be charged with those
months if the gaps resulted from the trial court’s failure to
appoint replacement counsel with dispatch. Similarly, the
State may bear responsibility if there is “a breakdown in
the public defender system.” Id., at 1111. But, as the
Vermont Supreme Court acknowledged, id., at 1126, the
record does not establish any such institutional break­
down.
                              I
   On July 27, 2001, Michael Brillon was arrested after
striking his girlfriend. Three days later he was arraigned
in state court in Bennington County, Vermont and
charged with felony domestic assault. His alleged status
as a habitual offender exposed him to a potential life
sentence. The court ordered him held without bail.
   Richard Ammons, from the county public defender’s
office, was assigned on the day of arraignment as Brillon’s
first counsel.1 In October, Ammons filed a motion to
recuse the trial judge. It was denied the next month and
trial was scheduled for February 2002. In mid-January,
Ammons moved for a continuance, but the State objected,
and the trial court denied the motion.
   On February 22, four days before the jury draw, Am­
——————
    1 Vermont’s
              Defender General has “the primary responsibility for
providing needy persons with legal services.” Vt. Stat. Ann., Tit. 13,
§5253(a) (1998). These services may be provided “personally, through
public defenders,” or through contract attorneys. Ibid.
                      Cite as: 556 U. S. ____ (2009)                       3

                           Opinion of the Court

mons again moved for a continuance, citing his heavy
workload and the need for further investigation. Ammons
acknowledged that any delay would not count (presumably
against the State) for speedy-trial purposes. The State
opposed the motion,2 and at the conclusion of a hearing,
the trial court denied it. Brillon, participating in the
proceedings through interactive television, then an­
nounced: “You’re fired, Rick.” App. 187. Three days later,
the trial court—over the State’s objection—granted Am­
mons’ motion to withdraw as counsel, citing Brillon’s
termination of Ammons and Ammons’ statement that he
could no longer zealously represent Brillon.3 The trial
court warned Brillon that further delay would occur while
a new attorney became familiar with the case. The same
day, the trial court appointed a second attorney, but he
immediately withdrew based on a conflict.
  On March 1, 2002, Gerard Altieri was assigned as Bril­
lon’s third counsel. On May 20, Brillon filed a motion to
dismiss Altieri for, among other reasons, failure to file
motions, “[v]irtually no communication whatsoever,” and
his lack of diligence “because of heavy case load.” Id., ¶¶2,
5, at 113–114. At a June 11 hearing, Altieri denied sev­
eral of Brillon’s allegations, noted his disagreement with
Brillon’s trial strategy,4 and insisted he had plenty of time
——————
   2 The State expressed its concern that the continuance request was

“just part and parcel of an effort by the defense to have the Court not
hear this matter.” App. 180. Under Vermont procedures, the judge
presiding over the trial was scheduled to “rotate” out of the county
where Brillon’s case was pending in March 2002. See id., ¶6, at 109.
Thus, a continuance past March would have caused a different judge to
preside over Brillon’s trial, despite the denial of his motion to recuse
the initial judge. Ammons requested a continuance until April.
   3 Ammons also cited as cause to withdraw, “certain irreconcilable

differences in preferred approach between Mr. Brillon and counsel as to
trial strategy, as well as other legitimate legal decisions.” Id., ¶2, at
104.
   4 Specifically, Altieri appeared reluctant to follow Brillon’s tactic that
4                      VERMONT v. BRILLON

                         Opinion of the Court

to prepare. The State opposed Brillon’s motion as well.
Near the end of the hearing, however, Altieri moved to
withdraw on the ground that Brillon had threatened his
life during a break in the proceedings. The trial court
granted Brillon’s motion to dismiss Altieri, but warned
Brillon that “this is somewhat of a dubious victory in your
case because it simply prolongs the time that you will
remain in jail until we can bring this matter to trial.” Id.,
at 226.
   That same day, the trial court appointed Paul
Donaldson as Brillon’s fourth counsel. At an August 5
status conference, Donaldson requested additional time to
conduct discovery in light of his caseload. A few weeks
later, Brillon sent a letter to the court complaining about
Donaldson’s unresponsiveness and lack of competence.
Two months later, Brillon filed a motion to dismiss
Donaldson—similar to his motion to dismiss Altieri—for
failure to file motions and “virtually no communication
whatsoever.” Id., ¶¶1, 2, at 115–116. At a November 26
hearing, Donaldson reported that his contract with the
Defender General’s office had expired in June and that he
had been in discussions to have Brillon’s case reassigned.
The trial court released Donaldson from the case
“[w]ithout making any findings regarding the adequacy of
[Donaldson]’s representation.” 955 A. 2d, at 1119. Cf.
post, at 2.
   Brillon’s fifth counsel, David Sleigh, was not assigned
until January 15, 2003; Brillon was without counsel dur­
ing the intervening two months. On February 25, Sleigh
sought extensions of various discovery deadlines, noting
that he had been in trial out of town. App. 117. On April
10, however, Sleigh withdrew from the case, based on
—————— 

he “bring in a lot of people” at trial, “some of them young kids and 

relatives . . . in an attempt by Mr. Brillon—this is his theory—I don’t

want to use the words trash, [to] impeach [the victim].” Id., at 216–217. 

                 Cite as: 556 U. S. ____ (2009)            5

                     Opinion of the Court

“modifications to [his] firm’s contract with the Defender
General.” Id., at 158.
   Brillon was then without counsel for the next four
months. On June 20, the Defender General’s office noti­
fied the court that it had received “funding from the legis­
lature” and would hire a new special felony unit defender
for Brillon. Id., at 159. On August 1, Kathleen Moore was
appointed as Brillon’s sixth counsel. The trial court set
November 7 as the deadline for motions, but granted
several extensions in accord with the parties’ stipulation.
On February 23, 2004, Moore filed a motion to dismiss for
lack of a speedy trial. The trial court denied the motion on
April 19.
   The case finally went to trial on June 14, 2004. Brillon
was found guilty and sentenced to 12 to 20 years in prison.
The trial court denied a post-trial motion to dismiss for
want of a speedy trial, concluding that the delay in Bril­
lon’s trial was “in large part the result of his own actions”
and that Brillon had “failed to demonstrate prejudice as a
result of [the] pre-trial delay.” App. to Pet. for Cert. 72.
   On appeal, the Vermont Supreme Court held 3 to 2 that
Brillon’s conviction must be vacated and the charges
dismissed for violation of his Sixth Amendment right to a
speedy trial. Citing the balancing test of Barker v. Wingo,
407 U. S. 514 (1972), the majority concluded that all four
of the factors described in Barker—“[l]ength of delay, the
reason for the delay, the defendant’s assertion of his right,
and prejudice to the defendant”—weighed against the
State. Id., at 530.
   The court first found that the three-year delay in bring­
ing Brillon to trial was “extreme” and weighed heavily in
his favor. See 955 A. 2d, at 1116. In assessing the rea­
sons for that delay, the Vermont Supreme Court sepa­
rately considered the period of each counsel’s representa­
tion. It acknowledged that the first year, when Brillon
was represented by Ammons and Altieri, should not count
6                       VERMONT v. BRILLON

                           Opinion of the Court

against the State. Id., at 1120. But the court counted
much of the remaining two years against the State for
delays “caused, for the most part, by the failure of several
of defendant’s assigned counsel, over an inordinate period
of time, to move his case forward.” Id., at 1122. As for the
third and fourth factors, the court found that Brillon
“repeatedly and adamantly demanded to be tried,” ibid.,
and that his “lengthy pretrial incarceration” was prejudi­
cial, despite his insubstantial assertions of evidentiary
prejudice, id., at 1125.
   The dissent strongly disputed the majority’s characteri­
zation of the periods of delay. It concluded that “the lion’s
share of delay in this case is attributable to defendant,
and not to the state.” Id., at 1127. But for Brillon’s “re­
peated maneuvers to dismiss his lawyers and avoid trial
through the first eleven months following arraignment,”
the dissent explained, “the difficulty in finding additional
counsel would not have arisen.” Id., at 1128.
   We granted certiorari, 554 U. S. ___ (2008),5 and now
reverse the judgment of the Vermont Supreme Court.
                             II
    The Sixth Amendment guarantees that “[i]n all criminal
prosecutions, the accused shall enjoy the right to a speedy
. . . trial.” The speedy-trial right is “amorphous,” “slip­
pery,” and “necessarily relative.” Barker, 407 U. S., at 522
(quoting Beavers v. Haubert, 198 U. S. 77, 87 (1905)). It is
“consistent with delays and depend[ent] upon circum­
——————
   5 Vermont’s Constitution contains a speedy-trial clause which reads:

“[I]n all prosecutions for criminal offenses, a person hath a right to . . .
a speedy public trial by an impartial jury . . . .” Vt. Const., Ch. I, Art.
10. Notably, the Vermont Supreme Court made no ruling under the
State’s own prescription, but instead relied solely on the Federal
Constitution. Because it did so, our review authority was properly
invoked and exercised. See Oregon v. Hass, 420 U. S. 714, 719–720
(1975); Ginsburg, Book Review, 92 Harv. L. Rev. 340, 343–344 (1978).
But see post, at 1–4.
                 Cite as: 556 U. S. ____ (2009)            7

                     Opinion of the Court

stances.” 407 U. S., at 522 (internal quotation marks
omitted). In Barker, the Court refused to “quantif[y]” the
right “into a specified number of days or months” or to
hinge the right on a defendant’s explicit request for a
speedy trial. Id., at 522–525. Rejecting such “inflexible
approaches,” Barker established a “balancing test, in
which the conduct of both the prosecution and the defen­
dant are weighed.” Id., at 529, 530. “[S]ome of the fac­
tors” that courts should weigh include “[l]ength of delay,
the reason for the delay, the defendant’s assertion of his
right, and prejudice to the defendant.” Ibid.
   Primarily at issue here is the reason for the delay in
Brillon’s trial. Barker instructs that “different weights
should be assigned to different reasons,” id., at 531, and in
applying Barker, we have asked “whether the government
or the criminal defendant is more to blame for th[e] delay.”
Doggett v. United States, 505 U. S. 647, 651 (1992). Delib­
erate delay “to hamper the defense” weighs heavily
against the prosecution.       Barker, 407 U. S., at 531.
“[M]ore neutral reason[s] such as negligence or over­
crowded courts” weigh less heavily “but nevertheless
should be considered since the ultimate responsibility for
such circumstances must rest with the government rather
than with the defendant.” Ibid.
   In contrast, delay caused by the defense weighs against
the defendant: “[I]f delay is attributable to the defendant,
then his waiver may be given effect under standard waiver
doctrine.” Id., at 529. Cf. United States v. Loud Hawk,
474 U. S. 302, 316 (1986) (noting that a defendant whose
trial was delayed by his interlocutory appeal “normally
should not be able . . . to reap the reward of dismissal for
failure to receive a speedy trial”). That rule accords with
the reality that defendants may have incentives to employ
delay as a “defense tactic”: delay may “work to the ac­
cused’s advantage” because “witnesses may become un­
available or their memories may fade” over time. Barker,
8                      VERMONT v. BRILLON

                         Opinion of the Court

407 U. S., at 521.
   Because “the attorney is the [defendant’s] agent when
acting, or failing to act, in furtherance of the litigation,”
delay caused by the defendant’s counsel is also charged
against the defendant. Coleman v. Thompson, 501 U. S.
722, 753 (1991).6 The same principle applies whether
counsel is privately retained or publicly assigned, for
“[o]nce a lawyer has undertaken the representation of an
accused, the duties and obligations are the same whether
the lawyer is privately retained, appointed, or serving in a
legal aid or defender program.” Polk County v. Dodson,
454 U. S. 312, 318 (1981) (internal quotation marks omit­
ted). “Except for the source of payment,” the relationship
between a defendant and the public defender representing
him is “identical to that existing between any other lawyer
and client.” Ibid. Unlike a prosecutor or the court, as­
signed counsel ordinarily is not considered a state actor.7
                            III
   Barker’s formulation “necessarily compels courts to
approach speedy trial cases on an ad hoc basis,” 407 U. S.,
at 530, and the balance arrived at in close cases ordinarily
would not prompt this Court’s review. But the Vermont
Supreme Court made a fundamental error in its applica­
tion of Barker that calls for this Court’s correction. The
——————
  6 Several States’ speedy-trial statutes expressly exclude from compu­

tation of the time limit continuances and delays caused by the defen­
dant or defense counsel. See, e.g., Cal. Penal Code Ann. §1381 (West
2000); Ill. Comp. Stat., ch. 725, §5/103–5(f) (2006); N. Y. Crim. Proc.
Law Ann. §30.30(4) (West Supp. 2009); Alaska Rule Crim. Proc. 45(d)
(1993); Ark. Rule Crim. Proc. 28.3 (2006); Ind. Rule Crim. Proc. 4(A)
(2009). See also Brief for National Governors Association et al. as
Amici Curiae 17–18, and n. 12.
  7 A public defender may act for the State, however, “when making

hiring and firing decisions on behalf of the State,” and “while perform­
ing certain administrative and possibly investigative functions.” Polk
County v. Dodson, 454 U. S. 312, 325 (1981).
                    Cite as: 556 U. S. ____ (2009)                 9

                        Opinion of the Court

Vermont Supreme Court erred in attributing to the State
delays caused by “the failure of several assigned counsel
. . . to move his case forward,” 955 A. 2d, at 1122, and in
failing adequately to take into account the role of Brillon’s
disruptive behavior in the overall balance.
                              A
  The Vermont Supreme Court’s opinion is driven by the
notion that delay caused by assigned counsel’s “inaction”
or failure “to move [the] case forward” is chargeable to the
State, not the defendant. Id., at 1111, 1122. In this case,
that court concluded, “a significant portion of the delay in
bringing defendant to trial must be attributed to the state,
even though most of the delay was caused by the inability
or unwillingness of assigned counsel to move the case
forward.” Id., at 1121.
  We disagree. An assigned counsel’s failure “to move the
case forward” does not warrant attribution of delay to the
State. Contrary to the Vermont Supreme Court’s analysis,
assigned counsel generally are not state actors for pur­
poses of a speedy-trial claim. While the Vermont Defender
General’s office is indeed “part of the criminal justice
system,” ibid., the individual counsel here acted only on
behalf of Brillon, not the State. See Polk County, 454
U. S., at 320–322 (rejecting the view that public defenders
act under color of state law because they are paid by the
State). See also supra, at 8.
  Most of the delay that the Vermont Supreme Court
attributed to the State must therefore be attributed to
Brillon as delays caused by his counsel. During those
periods, Brillon was represented by Donaldson, Sleigh,
and Moore, all of whom requested extensions and continu­
ances.8 Their “inability or unwillingness . . . to move the
——————
  8 The State conceded before the Vermont Supreme Court that the

period of Sleigh’s representation—along with a six-month period of no
representation—was properly attributed to the State. 955 A. 2d 1108,
10                      VERMONT v. BRILLON

                          Opinion of the Court

case forward,” 955 A. 2d, at 1121, may not be attributed to
the State simply because they are assigned counsel.
   A contrary conclusion could encourage appointed coun­
sel to delay proceedings by seeking unreasonable continu­
ances, hoping thereby to obtain a dismissal of the indict­
ment on speedy-trial grounds. Trial courts might well
respond by viewing continuance requests made by ap­
pointed counsel with skepticism, concerned that even an
apparently genuine need for more time is in reality a delay
tactic. Yet the same considerations would not attend a
privately retained counsel’s requests for time extensions.
We see no justification for treating defendants’ speedy­
trial claims differently based on whether their counsel is
privately retained or publicly assigned.
                             B
   In addition to making assigned counsel’s “failure . . . to
move [the] case forward” the touchstone of its speedy-trial
inquiry, the Vermont Supreme Court further erred by
treating the period of each counsel’s representation dis­
cretely. The factors identified in Barker “have no talis­
manic qualities; courts must still engage in a difficult and
sensitive balancing process.” 407 U. S., at 533. Yet the
Vermont Supreme Court failed appropriately to take into
account Brillon’s role during the first year of delay in “the
chain of events that started all this.” Tr. of Oral Arg. 46.
   Brillon sought to dismiss Ammons on the eve of trial.
His strident, aggressive behavior with regard to Altieri,
whom he threatened, further impeded prompt trial and
likely made it more difficult for the Defender General’s
——————
1120–1121 (2008). The State sought to avoid its concession at oral
argument before this Court, but in the alternative, noted that the
period of Sleigh’s representation “is really inconsequential.” Tr. of Oral
Arg. 5–6. We agree that in light of the three-year delay caused mostly
by Brillon, the attribution of Sleigh’s three-month representation does
not tip the balance for either side.
                     Cite as: 556 U. S. ____ (2009)                  11

                         Opinion of the Court

office to find replacement counsel. Even after the trial
court’s warning regarding delay, Brillon sought dismissal
of yet another attorney, Donaldson. Just as a State’s
“deliberate attempt to delay the trial in order to hamper
the defense should be weighted heavily against the
[State],” Barker, 407 U. S., at 531, so too should a defen­
dant’s deliberate attempt to disrupt proceedings be
weighted heavily against the defendant. Absent Brillon’s
deliberate efforts to force the withdrawal of Ammons and
Altieri, no speedy-trial issue would have arisen. The effect
of these earlier events should have been factored into the
court’s analysis of subsequent delay.9
                               C
  The general rule attributing to the defendant delay
caused by assigned counsel is not absolute. Delay result­
ing from a systemic “breakdown in the public defender
system,” 955 A. 2d, at 1111, could be charged to the State.
Cf. Polk County, 454 U. S., at 324–325. But the Vermont
Supreme Court made no determination, and nothing in
the record suggests, that institutional problems caused
any part of the delay in Brillon’s case.
  In sum, delays caused by defense counsel are properly
attributed to the defendant, even where counsel is as­
signed. “[A]ny inquiry into a speedy trial claim necessi­
tates a functional analysis of the right in the particular
context of the case,” Barker, 407 U. S., at 522, and the
record in this case does not show that Brillon was denied
his constitutional right to a speedy trial.
                      *    *    *
  For the reasons stated, the judgment of the Vermont
Supreme Court is reversed, and the case is remanded for
——————
  9 Brillon lacked counsel for some six months. In light of his own role

in the initial periods of delay, however, this six-month period, even if
attributed to the State, does not establish a speedy-trial violation.
12                 VERMONT v. BRILLON

                     Opinion of the Court

further proceedings not inconsistent with this opinion.

                                            It is so ordered.
                  Cite as: 556 U. S. ____ (2009)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 08–88
                          _________________


   VERMONT, PETITIONER v. MICHAEL BRILLON
    ON WRIT OF CERTIORARI TO THE SUPREME COURT OF

                      VERMONT

                         [March 9, 2009] 


   JUSTICE BREYER, with whom JUSTICE STEVENS joins,
dissenting.
   We granted certiorari in this case to decide whether
delays caused “solely” by a public defender can be “charged
against the State pursuant to the test in Barker v. Wingo,
407 U. S. 514 (1972).” Pet. for Cert. i, ¶1. The case, in my
view, does not squarely present that question, for the
Vermont Supreme Court, when it found Michael Brillon’s
trial unconstitutionally delayed, did not count such delays
against the State. The court’s opinion for the most part
makes that fact clear; at worst some passages are ambigu­
ous. Given these circumstances, I would dismiss the writ
of certiorari as improvidently granted.
                              I
  The relevant time period consists of slightly less than
three years, stretching from July 2001, when Brillon was
indicted, until mid-June 2004, when he was convicted and
sentenced. In light of Brillon’s improper behavior, see
ante, at 3–4, the Vermont Supreme Court did not count
months 1 through 12 (mid-July 2001 through mid-June
2002) against the State. Noting the objection that Brillon
had sought to “intentionally sabotag[e] the criminal pro­
ceedings against him,” the Vermont Supreme Court was
explicit that this time period “do[es] not count . . . against
the [S]tate.” 955 A. 2d 1108, 1120 (2008).
2                  VERMONT v. BRILLON

                    BREYER, J., dissenting

   The Vermont Supreme Court did count months 13
through 17 (mid-June 2002 through November 2002)
against the State. It did so under circumstances where (1)
Brillon’s counsel, Paul Donaldson, revealed that his con­
tract with the defender general’s office had expired in
June 2002—shortly after (perhaps before!) he took over as
Brillon’s counsel, App. 232–233, (2) he stated that this
case was “basically the beginning of [his] departure from
the contract,” ibid., and (3) he made no filings, missed
several deadlines, did “little or nothing” to “move the case
forward,” and made only one brief appearance at a status
conference in mid-August. 955 A. 2d, at 1121. I believe it
fairer to characterize this period, not as a period in which
“assigned counsel” failed to move the case forward, ante, at
1, but as a period in which Brillon, in practice, had no
assigned counsel. And, given that the State conceded its
responsibility for delays caused by another defender who
resigned for “contractual reasons,” see infra at 3, it is
hardly unreasonable that the Vermont Supreme Court
counted this period of delay against the State.
   The Vermont Supreme Court also counted months 18
through 25 (the end of November 2002 through July 2003)
against the State. It did so because the State conceded in
its brief that this period of delay “cannot be attributed to
the defendant.” App. 78 (emphasis added). This conces­
sion is not surprising in light of the fact that during much
of this period, Brillon was represented by David Sleigh, a
contract attorney, who during the course of his represen­
tation filed nothing on Brillon’s behalf except a single
motion seeking to extend discovery. The record reflects no
other actions by Sleigh other than a letter sent to Brillon
informing him that “[a]s a result of modifications to our
firm’s contract with the Defender General, we will not be
representing you in your pending case.” Id., at 158. Bril­
lon was left without counsel for a period of nearly six
months. The State explained in conceding its responsibil­
                 Cite as: 556 U. S. ____ (2009)            3

                     BREYER, J., dissenting

ity for this delay that Sleigh had been forced to withdraw
“for contractual reasons,” and that the defender general’s
office had been unable to replace him “for funding rea­
sons.” Id., at 78.
   Finally, the Vermont Supreme Court counted against
the State the last 11 months—from August 2003 to mid-
June 2004. But it is impossible to conclude from the opin­
ion whether it did so because it held the State responsible
for the defender’s failure to “move the case forward,” or for
other reasons having nothing to do with counsel, namely
the judge’s unavailability, see id., at 138, or the fact that
“the [case] files were incomplete” and “additional docu­
ments were needed from the State,” 955 A. 2d, at 1120–
1121. Treating the opinion as charging the State on the
basis of the defender’s conduct is made more difficult by
the fact that Brillon did not argue below that Kathleen
Moore, his defender during this period, caused any delays.
Appellant’s Reply Brief in No. 2005–167 (Vt.), 2007 WL
990004, *7.
                              II
  In sum, I can find no convincing reason to believe the
Vermont Supreme Court made the error of constitutional
law that the majority attributes to it. Rather than read
ambiguities in its opinion against it, thereby assuming the
presence of the error the Court finds, I would dismiss the
writ as improvidently granted. As a majority nonetheless
wishes to decide the case, I would note that the Vermont
Supreme Court has considerable authority to supervise
the appointment of public defenders. See Vt. Stat. Ann.,
Tit. 13, §§5204, 5272 (1998); see also Vt. Rule Crim. Proc.
44 (2003). It consequently warrants leeway when it de­
cides whether a particular failing is properly attributed to
assigned counsel or instead to the failure of the defender
general’s office properly to assign counsel. Ante, at 11. I
do not believe the Vermont Supreme Court exceeded that
4                  VERMONT v. BRILLON

                    BREYER, J., dissenting

leeway here. And I would affirm its decision.
  With respect, I dissent.